Citation Nr: 1750042	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  06-03 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a chronic lung disorder, to include chronic obstructive pulmonary disease (COPD), claimed as a result of asbestos exposure.

2.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of hernia surgery.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Esquire




ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from June 1958 to June 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2005 and June 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota. 

In a September 2012 decision, the Board denied the claims on appeal.  The Veteran appealed the September 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2013, the Court granted the joint motion for remand filed (joint motion) by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  In June 2014, the Board remanded the claims for further development.

In October 2016, the Board requested an opinion from a Veterans Health Administration (VHA) expert.  In December 2016, the VHA expert prepared a medical opinion.  In January 2017, the Board provided the Veteran and his representative copies of the December 2016 VHA expert opinion and allowed them 60 days to respond.  38 C.F.R. § 20.903 (2017).  That 60-day period has expired.

Subsequent to a February 2016 supplemental statement of case, the Veteran submitted additional VA treatment records without a waiver of initial consideration by the agency of original jurisdiction.  These records, however, are cumulative of other evidence already considered by the agency of original jurisdiction.  Therefore, a waiver of initial consideration by the agency of original jurisdiction is unnecessary.  38 C.F.R. § 20.1304(c) (2017).  

In March 2017, the Veteran's counsel indicated that he wants to withdraw as the representative.  In September 2017, the Board wrote to the counsel and informed him that he must submit a motion to withdraw as the representative.  38 C.F.R. § 20.608 (2017).  The counsel has not responded to that letter.  Therefore, he remains the representative.

The issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for gastritis, Raynaud's syndrome, and a lumbar spine disability have been raised by the record in a December 2009 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of hernia surgery and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The weight of evidence is against a finding that the Veteran had a chronic lung disorder in service, that the Veteran's chronic lung disorder is related to in-service asbestos exposure, or that the Veteran's current chronic lung disorder is related to active service other than in-service cigarette smoking.


CONCLUSION OF LAW

A chronic lung disorder was not incurred in service.  38 U.S.C.A. §§ 1103, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify was satisfied by letters dated in March and February 2006 and  August 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist except for the adequacy of the VHA expert opinion.  See Scott, 789 F.3d at 1381 (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  In a March 2017 statement, the Veteran challenges the adequacy of the VHA expert opinion on the basis that the expert did not examine him. The Board finds that the VHA expert opinion is adequate to satisfy VA's duty to assist in that it was based on a thorough review of the record, consideration of the Veteran's contentions, and a supportable rationale.  The Board further finds that it was unnecessary for the VHA expert to examine the Veteran as the medical opinion could be rendered based on the history and medical evidence in the record.

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. Â§ 3.303(b).  An alternative to showing chronicity in service is a showing of continuity of symptoms after discharge.  The United States Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303 (b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  COPD is not a chronic condition under 38 C.F.R. § 3.309.

In order to establish service connection for a claimed disorder, there must be (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The provisions of 38 U.S.C.A. § 1103 prohibit service connecting a disability as a result of disease or injury attributable to the use of tobacco products during a veteran's active service.  

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1MR (M21-1MR), Part IV, Subpart ii, Chapter 2, 
Section C.  The United States Court of Appeals for Veterans Claims (the Court) has held that VA must analyze a veteran's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 (1993).  

M21-1MR provides that inhalation of asbestos fibers can produce fibrosis and tumor, most commonly interstitial pulmonary fibrosis (asbestosis).  Inhalation of Asbestos fibers may produce cancers of the gastrointestinal tract.  Specific diseases that may result from exposure to asbestos include gastrointestinal cancer that develops in 10 percent of persons with asbestosis.  VA  should determine whether a relationship exists between exposure to asbestos and the claimed disease, keeping in mind latency and exposure factors.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to the current version contained in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C) of M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical nexus evidence is required in claims for asbestos-related disease linked to alleged asbestos exposure in service.  VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 (2000).

In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

Analysis

As for Hickson element (1), current disability, the medical evidence shows a diagnosis of COPD.  Therefore, Hickson element (1) is satisfied.

The Veteran's service treatment records show that he was treated for a cough and runny nose in September 1961 as well as for a cold in December 1961.  He had normal chest X-rays in August 1959, September 1960, and September 1961.  His discharge evaluation did not include any findings associated with his lungs.  The Veteran's service personnel records show that his military occupational specialty was the equivalent of a civilian able seaman.  Therefore, the Board finds that he was presumed exposed to asbestos.  Based on the above, Hickson element (2) is met.

As for Hickson element (3), medical nexus, there is conflicting medical evidence.

In a February 2004 letter, the Veteran's VA treating physician opined that the severity of his COPD may have been hastened as a result of his past exposure to asbestos.  The doctor, however, stated that he could not make a definitive association between the Veteran's COPD and his history of asbestos exposure.  The doctor also noted that the Veteran's examination findings, X-rays and pulmonary function tests were nonspecific and related only to his COPD.  This physician noted that Veteran's past smoking history of one pack of cigarettes daily for 30 years as well as asbestos exposure in service.  
 
A March 2010 VA examiner stated that even though pulmonary function tests were pending, there was no evidence of asbestosis.  The examiner stated that physical exam, chest X-rays, and computed tomography (CT) scan of the chest are all consistent with COPD due to a history of heavy cigarette smoking.  In an April 2010 addendum, the examiner noted pulmonary function tests were indicative of very severe airways obstruction with severely reduced diffusion capacity.  There was also hyperinflation and air trapping.  Response to bronchodilators was as noted above.  The examiner noted that there was no evidence of restrictive lung disease found.  

In a January 2016 VA medical opinion, a VA physician noted that the Veteran did not have any of the characteristic high-resolution-computed-tomography findings of asbestosis.  The doctor stated that there is no evidence that his asbestos exposure was large enough to cause any alteration in the lung anatomy or physiology.  The physician concluded that there is no evidence that the COPD was aggravated by his in-service asbestos exposure.

In the December 2016 VHA medical opinion, the doctor noted that the Veteran's CT scans show normal lung parenchyma and no evidence of asbestos-related lung disease.  The physician noted that though chest X-rays from 2005 noted some minor scarring at the bases, the CT scans are more sensitive at detecting abnormalities than chest X-rays.  The VHA expert stated that CT scan findings of no parenchymal lung disease are more detailed and accurate and that lung damage from asbestos exposure does not come and go.  The doctor concluded that the Veteran does not meet the diagnostic criteria for non-malignant lung disease as outlined in the 2004 American Thoracic Society guidelines.  Based on the four criteria, the physician noted that the Veteran met two of the four criteria in that he had evidence of plausible causation and evidence of functional impairment.  As to the remaining two criteria, the VHA expert stated that that he did not have structural change as demonstrated by imaging or histology and that alternative diagnoses could not be excluded.  

As to the February 2004 opinion of the Veteran's treating physician, the VHA expert noted that though the American Thoracic Society guidelines note that asbestos-related airflow obstruction might be functionally significant at low levels of lung function in patients with obstructive airway disease from another cause, such as COPD, his review of the literature has not found any substantial studies to support this possibility, particularly in the absence of any co-existing objective manifestations of asbestos-related lung disease.  

The VHA expert concluded that the Veteran has no objective findings of asbestos-related lung disease.  The doctor noted that the Veteran does have classical clinical signs and symptoms of COPD and meets the diagnostic criteria for COPD based on his pulmonary function tests and history of significant tobacco use.  The physician stated that the Veteran did not meet the diagnostic criteria for asbestos-related lung disease.  The VHA expert opined that it is less likely than not the Veteran's lung disease is a result of his asbestos exposure.  The doctor also opined that it is less likely than not that the Veteran's exposure to asbestos aggravated his COPD beyond its natural progression.

As for COPD being caused by in-service asbestos exposure, no medical professional has opined that the COPD was caused by in-service asbestos exposure.  In the January 2016 medical opinion, the VA doctor stated that there is no evidence that his asbestos exposure was large enough to cause any alteration in the lung anatomy or physiology.  The VHA expert stated that the Veteran did not meet the diagnostic criteria for asbestos-related lung disease.  The VHA expert opined that it is less likely than not the Veteran's lung disease is a result of his asbestos exposure.

As to whether COPD was aggravated by the history of in-service asbestos exposure, the Board places greater weight on the 2016 opinions of two VA doctors than on the 2004 opinion of the Veteran's treating physician.  The Board finds that the treating physician's opinion is very speculative by its terms in its use of the term "may."  Given the speculative and qualifying language used by the treating physician, the Board finds that this opinion is of much less probative value than the thorough VA opinion discussed above.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

The Veteran has related his COPD to in-service exposure to asbestos.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the relationship between COPD and exposure to asbestos falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

As for the COPD being otherwise related to active service, the medical evidence does not show that the Veteran had a chronic lung disorder in service or that the current lung disorder is related to active service other than in-service cigarette smoking.  VA treatment records reflect that diagnoses of COPD and chronic cough.  The Veteran reported that he has had a chronic cough since 1961 when he was in service.  VA medical providers did not state that his COPD began in active service even though the Veteran reported having had a chronic cough since service.  These treatment records merely contain the reporting of the Veteran's assertion.  Bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Thus, the notations of a chronic cough since service are not competent medical evidence that the Veteran's COPD is related to in-service respiratory symptomatology.  Moreover, COPD is not a chronic condition under 38 C.F.R. § 3.309, so continuity of symptomatology is not an alternative means of establishing a nexus between the Veteran's current COPD and service in this case.

VA treatment records suggest that the Veteran was smoking during service.  The March 2010 VA examiner stated that the COPD was due to a history of heavy cigarette smoking.  The VHA expert noted that the Veteran meets the diagnostic criteria for COPD based on his pulmonary function tests and history of significant tobacco use.  As noted above, service connection cannot be granted for a disorder due to in-service cigarette smoking.

In summary, for the reasons and bases set forth above, the Board concludes that the most probative and persuasive evidence weighs against a finding that the Veteran had a chronic lung disorder in service, that the Veteran's chronic lung disorder is related to in-service asbestos exposure, or that the Veteran's current chronic lung disorder is related to active service other than in-service cigarette smoking.  Therefore, the preponderance of the evidence is against the claim, and it is denied. 


ORDER

Entitlement to service connection for a chronic lung disorder, to include COPD, claimed as a result of asbestos exposure, is denied.



REMAND

An April 2005 VA examiner opined that the right inguinal neuropathic pain, present for the past two years, was more likely than not associated with the surgery.  In a follow-up report of contact dated in May 2005, the examiner provided the opinion that the post-surgical pain was an unforeseen consequence of his hernia surgery and not an error or negligence on the part of the Fargo VA Medical Center.  

In a January 2006 note, a private physician stated that about ten percent of patients who have hernia repair will have chronic pain afterwards.  That private doctor, however, added that the Veteran's pain was the exception because it is quite severe and disabling.  The impression was post-hernia neuralgia, also known as pubalgia.  

A September 2009 private treatment record reflects that the Veteran underwent treatment for swelling and tenderness of the epididymis.  The doctor noted that the symptoms were consistent with impingement from his previous hernia surgery that is causing back pressure on the epididymis and pain.  

The March 2010 VA examiner diagnosed status post right inguinal hernia repair with residual right ilioinguinal nerve damage and neuroma formation.  The examiner indicated that the diagnosis was unfortunately a possible outcome of surgery and does not reflect any lack of skill or negligence on the part of VA.

Given that there is evidence of possible neurological and urological disorders, another VA examination is necessary to determine the nature of the current residuals of the right inguinal hernia repair.  Also, a VA examination is necessary to determine whether the severity of any current neurological disorder is a reasonably foreseeable event.

Appellate review of the Veteran's claim of entitlement to TDIU must also be deferred as it is intertwined with 1151 issue on appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all treatment for neurological and urological residuals of the right inguinal hernia repair and obtain all identified records.  Attempt to obtain all relevant records from MeritCare Clinic.  

2.  After the development in 1 is completed, the Veteran should be afforded a VA examination or examinations with an appropriate examiner or examiners to determine the current severity and nature of any residuals of right inguinal hernia repair performed in 2002.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

For any neurological disorder, such as neuralgia, an examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any additional disability was caused by the August 28, 2002, right inguinal hernia repair performed by VA.

For any urological disorder, such as a disorder involving the epididymis, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any additional disability was caused by the August 28, 2002, right inguinal hernia repair performed by VA.

If an examiner finds that it is at least as likely as not (50 percent or greater) that any additional disability was caused by the August 28, 2002, right inguinal hernia repair performed by VA, an examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing the right inguinal hernia.

If an examiner finds that it is at least as likely as not (50 percent or greater) that any additional disability was caused by the August 28, 2002, right inguinal hernia repair performed by VA, an examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that that the additional disability was an event not reasonably foreseeable.  An examiner should comment on whether the level of pain caused by any additional disability in the Veteran's case is so exceptional relative to the pain normally expected with any additional disability that is reasonably foreseeable. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, an examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  After development above has been completed, the AOJ should readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case, with a copy to his counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


